Order entered January 23, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-01216-CV

                               THE STATE OF TEXAS, Appellant

                                             V.

                          DALLAS COUNTY, ET AL., Appellees

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. TX-12-30113

                                         ORDER
       We GRANT appellees’ January 16, 2015 unopposed third motion for an extension of

time to file a brief. Appellees shall file their brief by FEBRUARY 2, 2015. We caution

appellees that no further extension of time will be granted in this accelerated appeal absent

extraordinary circumstances.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE